                  Case 2:21-cr-00072-RSL Document 38 Filed 08/23/21 Page 1 of 2




                                                            THE HONORABLE ROBERT S. LASNIK
 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
     UNITED STATES OF AMERICA,                          )    No. CR21-072RSL
 8                                                      )
                        Plaintiff,                      )
 9                                                      )    ORDER GRANTING UNOPPOSED
                   v.                                   )    MOTION TO PERMIT OUT-OF-
10                                                      )    DISTRICT TRAVEL WITH
     CAMERON BENNETT SCOTT,                             )    EXTENDED CURFEW
11                                                      )
                        Defendant.                      )
12                                                      )
13             THIS MATTER has come before the undersigned on Cameron Scott’s
14   Unopposed Motion to Permit Out-of-District Travel with Extended Curfew. Dkt. #37.
15   The Court has considered the motion and records in this case and finds Mr. Scott’s
16   request reasonable and appropriate.
17             IT IS ORDERED that Mr. Scott shall be allowed to travel to the Eastern District
18   of Washington for one day. Mr. Scott must provide the date of travel to Pretrial
19   Services in advance of his travel.
20             IT IS FURTHER ORDERED that Mr. Scott’s curfew shall be extended to
21   midnight on the date of travel.
22   //
23   //
24   //
25   //
26   //
          ORDER GRANTING UNOPPOSED MOTION                             FEDERAL PUBLIC DEFENDER
          TO PERMIT OUT-OF-DISTRICT TRAVEL                               1601 Fifth Avenue, Suite 700
          WITH EXTENDED CURFEW                                             Seattle, Washington 98101
          (USA v. Cameron Bennett Scott, CR21-072RSL)                                 (206) 553-1100
          -1
               Case 2:21-cr-00072-RSL Document 38 Filed 08/23/21 Page 2 of 2




 1          All of the other conditions of Mr. Scott’s bond remain in full force and effect.
 2                                         021.
            DONE this 23rd day of August, 2021.
 3
 4                                                   ________________________________
 5
                                                     UNITED STATES DISTRICT JUDGE
 6
 7   Presented by:
 8
     s/ Vanessa Pai-Thompson
 9   Assistant Federal Public Defender
     Attorney for Cameron Scott
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       ORDER GRANTING UNOPPOSED MOTION                            FEDERAL PUBLIC DEFENDER
       TO PERMIT OUT-OF-DISTRICT TRAVEL                              1601 Fifth Avenue, Suite 700
       WITH EXTENDED CURFEW                                            Seattle, Washington 98101
       (USA v. Cameron Bennett Scott, CR21-072RSL)                                (206) 553-1100
       -2
